DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 8528875).
Regarding claim 1,
Referring to Figs. 2-4 and annotated Fig. 1, Wilson teaches a curb assembly kit for a housing (not labeled) of a heating, ventilation, and/or air conditioning (HVAC) system 10, comprising: a frame 16 configured to couple to a curb of a structure to be conditioned by the HVAC system (e.g. wherein frame 16 is capable of being coupled to a curb of the structure, see col 3, lines 15-17, col 7, lines 50-52); a support beam configured to couple to the housing and to engage the frame such that a space (not labeled, See Fig. 2) is formed between the housing and the frame 16, wherein the support beam is configured to support a weight of the housing (see annotated Fig. 1); and a duct connector 18 (wherein connector 18 includes rod 22) configured to be disposed in the space, and is configured to fluidly couple an air flow passage of the curb with an air flow passage of the housing (see col 3, lines 23-28).

    PNG
    media_image1.png
    967
    736
    media_image1.png
    Greyscale


Regarding claim 2,
Wilson teaches a plurality of panels configured to couple to the frame and the housing to enclose the space between the housing and the frame (see annotated Fig. 1).
Regarding claim 3,
Wilson teaches wherein the frame has a frame flange configured to engage with the panel (not labeled, see Figs. 3, 3A).
Regarding claim 4,
Wilson teaches wherein the support beam has an aperture (see, e.g., col 6, lines 15-18) configured to receive a fastener (e.g. nut and bolt assemblies 162) to secure the support beam to the frame.
Regarding claims 8-9,
Wilson teaches wherein the duct connector is a first duct connector, the passage of the curb is a first passage of the curb, the air flow passage of the housing is an air flow outlet of the housing, and the curb assembly kit includes a second duct connector configured to be disposed in the space, wherein the second duct connector is configured to couple to a second passage of the curb and to an air flow inlet of the housing, wherein the first duct connector is configured to direct supply air from the HVAC system to ductwork of the structure, and the second duct connector is configured to direct return air from the ductwork to the HVAC system (see col 3, lines 23-35).
Regarding claim 10, 
Wilson teaches wherein the duct connector includes a stabilizing rod 22 configured to maintain a position of the duct connector relative to the curb (see col 3, lines 29-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Arai (US 2010/0269943). 
Regarding claim 7,
Wilson teaches wherein the duct connector is a duct connector, the duct connector includes a first end (not labeled) configured to couple to the passage of the curb (e.g. capable of being coupled to a passage of the curb) and includes a second end (not labeled) configured to couple to the air flow passage of the housing to fluidly couple ductwork of the structure to the HVAC system (e.g. capable of being coupled to an air flow passage of the housing).
Wilson does not teach wherein the duct connector is an adjustable duct connector. 
Arai, directed to duct structures for HVAC systems (see par. 1), teaches adjustable duct connectors (e.g. flexible, see abstract). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wilson by Arai with the motivation of adjusting the length of the duct connector as per the needs of a user. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-6,
Sexton teaches a first and second plate configured to rotate relative to a pivot (see Figs. 6A-6D) etc.… but the modification of Wilson by Sexton would not be obvious absent impermissible hindsight as Wilson teaches the use of springs to maintain the proper distance between the housing and the frame which teaches away from the use of pivoting plates.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763